DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-12 drawn to a method of treating cancer comprising: administering a composition to a subject with cancer, wherein said composition comprises an agent that inhibits a target mRNA or target protein selected from the group consisting of: ROR2, JNK1, LCK, LIME, BRCA1, and MLH1.
Group II, claims 13-20, drawn to a kit comprising: a) a first composition comprising an agent that inhibits a target mRNA or target protein selected from the group consisting of: ROR2, JNK1, LCK, LIME, BRCA1, and MLH1; and b) a second composition comprising an anti-cancer therapeutic.


SPECIES ELECTION 
Species Restriction Group I: 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Elect ovarian cancer (claim 2) or uterine cancer (claim 3). 
Elect one method: 
Further requiring administering an anti-cancer therapeutic (claims 5-7); or 
NOT administering an anti-cancer therapeutic (withdraw species claims 5-7)
Elect an agent administered: 
Inhibits mRNA (claims 8); or 
Inhibits protein (claim 9 and 10) 
Elect one target mRNA or protein from claim 1: ROR2, JNK1, LCK, LIME, BRCA1 or MLH1.
Elect one method: 
Method further requiring detecting the level of mRNA or protein target (claim 11); or 
Method NOT detecting the level of mRNA or protein target (withdraw species claim 11) 
Elect one method: 
Method further requiring detecting the level of CD55 mRNA (claim 12); 
Method further requiring detecting the level of CD55 protein (claim 12); or 
Method NOT detecting the level of CD55 (withdraw species claim 12). 


Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic for species elections A, B, E, and F: claim 1. Currently, no claims are generic for species elections in C and D because those species are claimed alternatively and not claimed generically. 
Species Restriction Group II: 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Elect an agent: 
Inhibits mRNA (claims 15,19); or 
Inhibits protein (claim 16,17,20) 
Elect one target mRNA or protein from claim 13 or 18: ROR2, JNK1, LCK, LIME, BRCA1 or MLH1.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: No claims are generic because the species are listed alternatively and not claimed generically. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The technical feature linking Groups I-II appears to be an agent that inhibits a target mRNA or target protein selected from the group consisting of: ROR2, JNK1, LCK, LIME, BRCA1, and MLH1. However, said technical feature does not constitute a special technical feature in view of Debebe et al (2015) (Ror2 as a Therapeutic Target in Cancer, Pharmacology and Therapeutics, Volume 150, 06/2015). Debebe teaches method of and agents targeting and inhibiting Ror2 protein in patients with cancer. (Abstract, page 4-5). Therefore, the technical feature linking the inventions of Group I-II does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art. Accordingly, Groups I-II are not so linked by the same or corresponding special technical features to form a single general inventive concept and restriction for examination purposes as indicated as proper 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642